Citation Nr: 0920608	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  02-05 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability 
to include a herniated nucleus pulposus, L5-S1, with low back 
strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and V. L. 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1972 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 1999 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined that new and material evidence 
had not been received to reopen the claim of service 
connection for a low back disability. 

In July 2003, the Veteran testified at a hearing at the RO.  
The transcript of the hearing is of record.

In March 2007, the Board reopened the Veteran's claim of 
service connection and remanded the case for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

The current low back disability to include a herniated 
nucleus pulposus, L5-S1, with low back strain, was not 
affirmatively shown to have been present in service; and; the 
current low back disability to include a herniated nucleus 
pulposus, L5-S1, with low back strain, is unrelated to an 
injury or disease of service origin.  


CONCLUSION OF LAW

The current low back disability to include a herniated 
nucleus pulposus, L5-S1, with low back strain, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008). 


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  Shinseki v. Sanders, 
129 S.Ct. 1696 (2009). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Where, as here, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice, 
but Veteran does have the right to VCAA content-complying 
notice and proper subsequent VA process.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The RO provided post-adjudication VCAA notice by letters, 
dated in December 2003, in March 2007, and in February 2008. 



The Veteran was notified of the type of evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service. 

The Veteran was also notified that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the general provision for the 
effective date of the claim, that is, the date of receipt of 
the claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim).

As VCAA notice came after the adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  The procedural defect was 
cured as after the RO provided content-complying VCAA notice, 
the claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in April 2009.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained the Veteran's 
service treatment records and post-service medical records as 
identified by the Veteran.  

In accordance with 38 C.F.R. § 3.159(c)(4), in July 2007, the 
Veteran was afforded a VA examination and the RO obtained a 
medical opinion. 

As the Veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDINGAND CONCLUSION

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

The service treatment records show that aboard the USS REEVES 
in June 1974 the Veteran complained of back pain of one 
week's duration.  History included a back injury while 
working.  Flexion was to 60 degrees and there was slow but 
otherwise full range of motion and a normal lumbosacral 
spine.  The diagnosis was lumbosacral strain.  In July 1974, 
there was still some stiffness, but the pain was resolving, 
and the Veteran was returned to limited duty.  Several days 
later, the Veteran complained of recurrent back pain, and the 
pertinent finding was limited motion without spasm.  He was 
again returned to limited duty.  In August 1974, the Veteran 
again complained of back pain, but no demonstrable pathology 
was found and the Veteran was returned to full duty.  On 
separation examination in August 1974, the Veteran's back was 
evaluated as normal.    

After service, VA records show that in September 1974 the 
Veteran was seen after he injured his back getting out of a 
car, and the impression was back strain.  History included a 
back injury in service.  In November 1974, he was evaluated 
for back pain with a history of an in-service back injury 
while aboard ship.  The Veteran stated that after service he 
had to stop working because of back pain.  X-rays revealed no 
abnormalities.  The impression was mechanical low back pain.  
On follow-up in June 1975, the impression was low back pain. 

Private medical records show that in October 1978 the Veteran 
was at work when he felt a snap in his back while lifting 50 
pounds of ice.  When he was seen the day after the work-
related injury, it was noted that the Veteran was good health 
prior to October 1978.  The impression was acute, herniated 
nucleus pulposus of the lumbar spine.  In December 1978, the 
physician, who had treated the Veteran in October 1978, 
stated that the diagnosis of acute, herniated disc, L5-S1, 
was work related. 



VA records show that in August 1979 the Veteran complained of 
difficulty bending with numbness in the right lower extremity 
of several months duration.  History included back pain since 
1974 after an injury.  The assessment was low back pain and 
it was questionable as to whether the pain was related to the 
old injury.  

VA records show that in April 1980 the Veteran complained of 
low back pain since an in-service injury, and impression was 
chronic low back pain.  

On VA examination in July 1980, the Veteran gave a history of 
low back pain since an in-service injury.  The diagnosis was 
chronic low back strain.  

Private medical records show that in January 1981 the Veteran 
complained of back pain and right leg pain while lifting at 
work.  It was noted that in 1978 the Veteran had a similar 
problem.  According to the Veteran he had had a back problem 
since his initial back injury in service.  In January 1981, 
the Veteran underwent a laminectomy and excision of the disc 
at L5-S1.    

In statements in March 1981 and in September 1999, R.H., 
retired from the Navy and who served with the Veteran, stated 
that the Veteran fall and hurt his back in August 1973.  In a 
statement in March 1981, a neighbor of the Veteran since 1975 
stated that the Veteran had a bad back and that at least four 
times he helped get the Veteran to VA because of severe back 
pain. 

In March 1981 and in July 2003, the Veteran testified that he 
first hurt his back in service and that after service since 
1974 he sought both VA and private medical care for his back.  

VA records, starting in 1996, note chronic low back pain.

Records of the Social Security Administration include a 
report, dated in September 1999, by private physician, who 
noted by history that the Veteran sustained a back injury in 
1974 while in service and in 1980 he had a discectomy as a 
result of the injury.  


In the Remand in March 2007, the Board requested a medical 
opinion by an orthopaedist to determine whether it was as 
least as likely as not that the current low back disability 
to include a herniated nucleus pulposus, L5- S1, with low 
back strain, first documented in 1981, was etiologically 
related to low back strain without demonstrable pathology 
noted in service, considering accepted medical principles, 
pertaining to the history, manifestations, clinical course, 
and characteristics of the condition.

In July 2007, the requested opinion was provided by a VA 
osteopath.  An osteopath is a physician who was trained in 
the field of osteopathic medicine.  Like a physician, an 
osteopath is a fully trained and licensed physician.  An 
osteopath and a physician are considered equal and both can 
make a diagnosis.  The difference between an osteopath and a 
physician is in the approach of the medical education.  For 
this reason, the Board considers that the opinion of the 
osteopath substantially complies with the Board's request for 
an opinion by an orthopaedist. 

After a review of the Veteran's file, including the service 
treatment records and VA and private medical records, the VA 
examiner expressed the opinion that it was less likely than 
not that the Veteran's current low back disability was 
related to the low back strain noted in service.  The VA 
examiner explained that the in-service back injury suggested 
a relatively minor injury.  The examiner pointed out that the 
examination conducted aboard the ship and the ship to which 
he was transferred for a period of time for hospital care 
revealed minimal and localized findings.  There were no 
radicular signs or symptoms on physical examination and 
subsequent radiographs in 1978 and in 1980 suggested normal 
lumbar spine findings without  narrowed disk space, 
osteophytes, fractures, arthrosis or arthritis of the facet 
joints.  

Additionally, on separation examination, the spine was 
evaluated as normal.  The VA examiner concluded that in all 
likelihood the herniated nucleus pulposus and subsequent 
surgery were more likely related to the two lifting injuries, 
one in 1978 and one in 1981.  

The VA examiner stated that the Veteran's continued 
complaints of pain were likely related to the previous 
discectomy and obesity, and that it was well documented in 
the orthopaedic literature that a discectomy can lead to 
recurrent or persistent pain because the cushioning effect of 
the disc is gone.  In reiterating his conclusion, the VA 
examiner stated that there was no evidence in the record of a 
significant back injury while on active duty and no evidence, 
either while on active duty or at exit examination, of any 
ongoing back problem and that the current back disability was 
not likely related to any injury sustained while on active 
duty. 

Analysis

The Veteran asserts that his current back disability is the 
result of an in-service back injury.

On the basis of the service treatment records, a herniated 
nucleus pulposus, L5-S1, was not affirmatively shown during 
service and service connection is not established under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a).

The service treatment records do show that in June 1974 the 
Veteran complained of back pain of one week's duration with a 
history of an in-service back injury, and the diagnosis was 
lumbosacral strain.  In July and in August 1974, he 
complained of recurrent back pain, but no demonstrable 
pathology was found and the Veteran was returned to full 
duty.  On separation examination in August 1974, the 
Veteran's back was evaluated as normal.  

Although lumbosacral strain was documented in service, as the 
required combination of manifestations sufficient to identify 
a chronic condition, and sufficient observation to establish 
chronicity during service are not adequately supported by the 
service treatment records, as lumbosacral strain was not 
found or diagnosed on separation examination in the same 
month the Veteran last complained of recurrent back pain, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

After service, VA records from September 1974 to June 1975 
document the Veteran's symptoms of low back pain, after he 
injured his back getting out of a car, and the impressions 
were back strain and mechanical low back pain, and history 
included back pain since an in-service back injury.  And in 
statements and in testimony, the Veteran stated that he has 
had back pain since the in-service injury. Private medical 
records show that in October 1978 the Veteran hurt his back 
at work with a lifting-type injury, which was diagnosed as an 
acute, herniated disc, L5-S1, which was work related.  At the 
time, the physician, who treated the Veteran, noted that the 
Veteran was good health prior to October 1978.  Then in 
January 1981 the Veteran complained of back pain and right 
leg pain while lifting at work, and he had laminectomy and 
excision of the disc at L5-S1.   

The Veteran is competent to describe post-service low back 
pain, but as it does not necessarily follow that there is a 
relationship between the present low back disability to 
include a herniated disc, L5-S1, with low back strain, and 
the continuity of symptomatology demonstrated, medical 
evidence is required to demonstrate such a relationship 
unless such a relationship is one which a lay person's 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
497 (1997).

A low back disability to include a herniated disc, L5-S1, 
with low back strain, is a not condition under case law where 
lay observation has been found to be competent to establish a 
diagnosis or the determination as to the presence of the 
disability, therefore the diagnosis or presence of the 
disability is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).



Also, although lay evidence may establish a diagnosis of 
certain medical conditions, such as a simple medical 
condition, a herniated disc, L5-S1, with low back strain, is 
not a simple medical condition, as the diagnosis requires 
diagnostic testing to identify the disability, which a lay 
person is not qualified to do.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (A layperson is 
competent to identify a simple medical condition, such as a 
broken leg, but not a form of cancer). 

Where as here, the determinative questions involve a medical 
diagnosis, not capable of lay observation, and of medical 
causation, that is, medical evidence of an association or 
link between the current disability and continuity of 
symptomatology demonstrated, where a lay assertion on medical 
causation is not competent evidence, Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993), competent medical evidence is 
required to substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion. 
38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion of medical causation 
is not competent evidence, for this reason, the Board rejects 
the Veteran's statements and testimony as proof that: 1) the 
low back disability to included a herniated disc, L5-S1, with 
low back strain, was present during service; or 2) a low back 
disability to included a herniated disc, L5-S1, with low back 
strain, was caused by lumbosacral strain in service or by 
continuity of symptomatology. 

As for the statements of the retired Navy chief, to the 
extent the statements are offered as proof of an in-service 
back injury, the statements are cumulative as the service 
treatment records note by history that the Veteran sustained 
an in-service back injury and the Veteran's statements and 
testimony about the in-service injury are credible and no 
further proof is required to substantiate the in-service 
injury. 

To the extent the statements are offered as proof that the 
in-service injury caused the Veteran's current low back 
disability, a lay statement is competent only when it relates 
to matters within the knowledge and personal observations of 
the witness, a previously explained a lay person is not 
competent to address medical causation and therefore the 
Board rejects the statements as competent evidence of medical 
causation, that is, the in-service injury caused the current 
low back disability.  See Layno v. Brown, 6 Vet. App. 465, 
470-71 (1994) (Lay witness competency is not unlimited, and 
lay testimony is competent in proceeding to establish service 
connection only when it regards symptoms of the Veteran's 
injury and lay testimony is not competent to prove the 
Veteran had or was diagnosed with a particular injury.).

In a statement in March 1981, a neighbor of the Veteran 
stated that since 1975 the Veteran had a bad back and that at 
least four times he helped get the Veteran to VA because of 
severe back pain.  To the extent the statement is offered as 
proof of an ongoing back problem after service, the statement 
is cumulative as continuity of symptomatology has been 
demonstrated, and no further proof is required to 
substantiate continuity of symptomatology. 

The competent medical evidence in favor of medical causation 
is the report, dated in September 1999, by private physician, 
who noted by history that the Veteran sustained a back injury 
in 1974 while in service and in 1980 [sic] he had a 
discectomy as a result of the injury.  The Board rejects the 
opinion for two reasons.  

First, while the physician did report the Veteran's history, 
the physician did not enhance the opinion with additional 
comments to substantiate the claim that the post-service back 
disability was related to an in-service back injury.  A bare 
transcription of lay history, unenhanced by additional 
comment, is not competent medical evidence merely because the 
transcriber is a health-care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  



Second, the Board rejects the opinion as favorable medical 
evidence because the opinion relies on facts provided by the 
Veteran, facts which the Veteran is not competent to provide 
as it relates to medical causation, that is, the back surgery 
was the result of an in-service injury.  

If the Veteran was expressing his own opinion, that is, the 
back surgery was the result of an in-service injury, as 
previously stated, where the determinative question involves 
medical causation, that is, medical evidence of an 
association or link between the current disability and an in-
service injury, a lay assertion on medical causation is not 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

If the Veteran was repeating what a physician told him, what 
a physician purportedly said, is medical hearsay evidence and 
is too attenuated and inherently unreliable to constitute 
medical evidence and the Board rejects the statement as 
competent evidence.  Robinette v. Brown, 8 Vet. App. 69 
(1995). 

For these reasons, the Board finds that the medical opinion 
is not credible because the Board rejects the Veteran's 
statements of medical history. 

The remaining relevant evidence of record is the opinion of a 
VA examiner, addressing the question of medical causation, 
namely, whether it was as least as likely as not that the 
current low back disability to include a herniated nucleus 
pulposus, L5- S1, with low back strain, first documented in 
1981, was etiologically related to low back strain without 
demonstrable pathology noted in service, considering accepted 
medical principles, pertaining to the history, 
manifestations, clinical course, and characteristics of the 
condition. 

The VA examiner expressed the opinion that it was less likely 
than not that the Veteran's current low back disability was 
related to the low back strain noted in service.  The VA 
examiner explained that the in-service back injury suggested 
a relatively minor injury, and that the examinations revealed 
minimal and localized findings with no radicular signs or 
symptoms on physical examination and subsequent radiographs 
in 1978.  Additionally, the VA examiner explained that on 
separation examination, the spine was evaluated as normal.  

The VA examiner concluded that in all likelihood the 
herniated nucleus pulposus and subsequent surgery were more 
likely related to the two lifting injuries, one in 1978 and 
one in 1981, and that the continued complaints of pain were 
likely related to the previous discectomy as it was well 
documented in the orthopaedic literature that a discectomy 
can lead to recurrent or persistent pain because the 
cushioning effect of the disc is gone.  In reiterating his 
conclusion, the VA examiner stated that there was no evidence 
in the record of a significant back injury while on active 
duty and no evidence, either while on active duty or at exit 
examination, of any ongoing back problem and that the current 
back disability was not likely related to any injury 
sustained while on active duty.  This evidence opposes, 
rather than supports, the claim.  

The Board finds the VA examiner's medical opinion highly 
probative on the question of whether the Veteran's current 
back disability was related to the in-service back injury, 
which is evidence against the claim, because the opinion was 
based upon sufficient facts in the record and the VA examiner 
applied medical principles, citing the medical literature, to 
the facts of the case, and the VA examiner provided a 
detailed rationale to support the opinion.  Nieves-Rodriquez 
v. Peake, 22 Vet. App. 295 (2008).

For the above reasons, service connection is not established 
by either continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) or by the initial diagnosis after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service under 38 
C.F.R. § 3.303(d). 

As the Board may consider only competent, independent medical 
evidence to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where a lay assertion of medical causation is not 
competent evidence, as the Board has rejected the only 
favorable medical evidence for the reasons articulated, and 
as the remaining competent medical evidence on the question 
of medical causation opposes the claim, the preponderance of 
the evidence is against the claim of service connection, and 
the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 



ORDER

Service connection for a low back disability to include a 
herniated nucleus pulposus, L5-S1, with low back strain, is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


